Citation Nr: 1630626	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  13-22 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for colonic polyps with a history of colon cancer.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for erectile dysfunction.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arthritis.

7.  Entitlement to service connection for bilateral hearing loss disability.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for a heart disability.

10.  Entitlement to service connection for a stomach disability.

11.  Entitlement to service connection for memory loss.

12.  Entitlement to service connection for sleep apnea.

13.  Entitlement to service connection for a bilateral shoulder disability.

14.  Entitlement to service connection for nerve problems.  

15.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, claimed as secondary to diabetes mellitus.

16.  Entitlement to service connection for a visual disability, claimed as secondary to diabetes mellitus.

17.  Entitlement to service connection for headaches.

18.  Entitlement to an initial evaluation in excess of 10 percent for hemorrhoids.

19.  Entitlement to a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issues of entitlement to service connection for chronic obstructive pulmonary disease and for a knee disability were raised by the Veteran in statements of March 2016.  In an April 2016 brief, the Veteran's attorney raised the issue of entitlement to service connection for major depressive disorder.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


The issues of service connection for PTSD, entitlement to a higher initial evaluation for hemorrhoids and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a February 2006 rating decision, the RO denied service connection for diabetes mellitus; the Veteran did not appeal.  

2.  In a July 2009 rating decision, the RO denied service connection for diabetes mellitus, PTSD, hypertension, colonic polyps with history of colon cancer, erectile dysfunction, and arthritis; the Veteran did not appeal.

3.  The evidence received since the July 2009 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD,  and raises a reasonable possibility of so substantiating the claim.

4.  The evidence received since the July 2009 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for diabetes mellitus, hypertension, colonic polyps with history of colon cancer, erectile dysfunction, and arthritis, and does not raise a reasonable possibility of so substantiating the claims.

5.  Bilateral hearing loss disability is related to service.

6.  Tinnitus is related to service.

7.  A heart disability was not manifest in service or within one year of separation from service, and is unrelated to service.

8.  A stomach disability was not manifest in service and is unrelated to service.

9.  A disability characterized by memory loss was not manifest in service and is unrelated to service.

10.  Sleep apnea was not manifest in service and is unrelated to service.

11.  A bilateral shoulder disability was not manifest in service and is unrelated to service.

12.  A disability characterized by nerve problems was not manifest in service and is unrelated to service.

13.  Peripheral neuropathy of the upper and lower extremities was not manifest in service and is unrelated to service; peripheral neuropathy of the upper and lower extremities is unrelated to a service-connected disability.

14.  A visual disability was not manifest in service and is unrelated to service; a visual disability is unrelated to a service-connected disability.

15.  A headache disability was not manifest in service or within one year of separation from service, and is unrelated to service.


CONCLUSIONS OF LAW

1.  The February 2006 and July 2009 rating decisions are final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has not been received to reopen the claims of entitlement to service connection for diabetes mellitus, hypertension, colonic polyps with history of colon cancer, erectile dysfunction, and arthritis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

5.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

6.  A heart disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

7.  A stomach disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

8.  A disability characterized by memory loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

9.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

10.  A bilateral shoulder disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

11.  A disability characterized by nerve problems not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

12.  Peripheral neuropathy of the upper and lower extremities was not incurred in or aggravated by service; peripheral neuropathy of the upper and lower extremities is not proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

13.  A visual disability was not incurred in or aggravated by service; a visual disability is not proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


14.  A headache disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Because the Board has determined that new and material evidence has been submitted to reopen the claim of entitlement to service connection for PTSD, and that service connection is warranted for bilateral hearing loss disability and tinnitus, no further discussion of the VCAA is necessary with respect to these issues.

Letters dated in March 2009 and August 2011 discussed the evidence necessary to support the Veteran's claims.  The evidence of record was discussed, and the Veteran was instructed as to the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service and VA treatment records have been obtained and associated with the record.  The Veteran was afforded a VA audiological examination, and the Board finds that it is adequate for the purpose of deciding this claim as it was conducted by a neutral, skilled provider who considered the Veteran's history in reaching her conclusions.

The Board acknowledges that the Veteran has not been afforded VA medical examinations with respect to his claims of entitlement to service connection for a heart disability, a stomach disability, memory loss, sleep apnea, bilateral shoulder disability, nerve problems, peripheral neuropathy, a visual disability, or headaches.  However, the Board finds that VA examinations are not necessary in order to render decisions on these issues.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Board finds that there is no competent evidence linking the Veteran's heart disability, stomach disability, sleep apnea, shoulder disability, peripheral neuropathy, or headaches to service or a service-connected disability.  Accordingly, examinations regarding whether there is a relationship between these claimed disabilities and service, or service connected disability, are not warranted.

The Board also finds that there is no evidence of current disabilities characterized by memory loss or nerve problems, or of a visual disability that may be related to service.  Accordingly, VA examinations are not warranted.

Moreover, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Petitions to Reopen

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

Diabetes mellitus, hypertension, and arthritis are chronic diseases listed under 38 C.F.R. § 3.309(a) ; therefore, the provisions of 38 C.F.R. § 3.303(b)  apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, hypertension, and arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.



To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

	Diabetes Mellitus

Service connection for diabetes mellitus was denied in a February 2006 rating decision.  The RO determined that there was no record of the Veteran being ashore in Vietnam during his Navy service.  

The RO again denied service connection for diabetes mellitus in a July 2009 rating decision.  It noted that service treatment records were negative for any treatment for diabetes mellitus, and that there was no evidence showing that the Veteran went ashore in Vietnam during service.  It also noted that there was no evidence of diabetes mellitus within one year from separation from service.

The evidence of record at the time of the July 2009 rating decision included the Veteran's service treatment records, which are negative for any complaint, diagnosis, or abnormal finding suggestive of diabetes.  On separation examination in Novembers 1971, urine testing was negative for albumin and sugar.   

The record also contained the report of a November 1998 VA examination.  The examiner indicated a diagnosis of diabetes mellitus.  

An August 2004 statement by a VA physician indicates that the Veteran had diabetes mellitus and that it required insulin and restricted diet.  

In October 2006, the service department indicated that there was no evidence to substantiate any service in Vietnam.  

Evidence added to the record since the July 2009 rating decision includes VA treatment records reflecting a diagnosis of diabetes mellitus.  

As discussed, service connection for diabetes mellitus was denied because there was no indication of such during service or within one year of separation from service, and no indication that the Veteran had been present in Vietnam during service.  Since the July 2009 rating decision, evidence added to the record does not include any showing diabetes during service or within one year of separation, or that he was present in Vietnam during service.  Moreover, his statements regarding exposure to herbicides due to presence in Vietnam during service are cumulative, as such arguments were considered by the RO in July 2009.  The evidence added to the record does not demonstrate a diagnosis of diabetes mellitus during service or within the first post-service year, or that presumptive service connection is warranted by virtue of the Veteran's presence in Vietnam during service.  Thus, the evidence added to the record since the July 2009 rating decision is not new and material for the purpose of reopening the Veteran's claim.  

In consideration of the foregoing, the Board finds that the critical defects existing at the time of the July 2009 rating decision have not been addressed by new evidence, much less cured, and thus the claim of entitlement to service connection for diabetes mellitus may not be reopened.  

	PTSD

Service connection for PTSD was denied in a July 2009 rating decision.  The RO noted that there was no evidence of a diagnosis or treatment during service.  It also noted that the Veteran's claimed stressors had not been verified.

The evidence of record at the time of the July 2009 rating decision included the Veteran's service treatment records, which are negative for any complaint, diagnosis, or abnormal finding suggestive of any acquired psychiatric disorder.  On separation examination in November 1971, the Veteran was psychiatrically normal.  

A September 2007 statement by a VA psychologist indicates that the Veteran had been under treatment at the PTSD outpatient clinic.  

In October 2007, the Veteran submitted a statement describing the stressful events he believed had led to his PTSD.  He indicated that his best friend died.  He also stated that during boot camp, he was pushed to the ground by his drill sergeant and suffered an injury to his chin.  

A December 2007 VA treatment record includes a diagnosis of PTSD.

In July 2008, the service department indicated that command histories for the Veteran's Navy vessel did not document the incidents claimed by the Veteran, and that the Navy Casualty Assistance Division did not document any incident involving an individual named by the Veteran.  

Evidence added to the record since the July 2009 rating decision includes an August 2009 statement by the Veteran regarding his claimed stressors.  He indicated that his best friend jump overboard.  He also stated that his ship hit a mine in enemy waters.  

Also added to the record is a lay statement from the Veteran's wife, attesting to his symptoms.  She noted that the Veteran had difficulty sleeping, and that he had experienced problems with alcohol abuse.  

The evidence added to the record since the July 2009 rating decision also includes diagnoses of PTSD by VA practitioners.  

In a March 2016 statement, the Veteran indicated that while in Barcelona during January 1971, he and his shipmates were attacked by the citizens, and that a colleague was very badly beaten by police and was presumed to have been killed.

As discussed, service connection for PTSD was denied because there was no indication of such during service and because a stressor had not been verified.  Since the July 2009 rating decision, evidence added to the record includes the Veteran's report of two stressors that were previously not reported.  Presuming the credibility of these reports for the purpose of reopening the claim, the Board concludes that new and material evidence has been received.  Thus, the claim may be reopened.  The reopened claim will be addressed in the REMAND following this decision.

	Hypertension

Service connection for hypertension was denied in a July 2009 rating decision.  The RO noted that there was no diagnosis of or treatment for hypertension during service, or a diagnosis of hypertension within one year of the Veteran's separation from service.  It also indicated that post-service records reflected a diagnosis of hypertension in 1997.  Finally, it noted that as service connection for diabetes mellitus had not been established, service connection on a secondary basis was not warranted.   

The evidence of record at the time of the July 2009 rating decision included the Veteran's service treatment records, which are negative for any complaint, diagnosis, or abnormal finding showing hypertension.  On separation examination in November 1971, the Veteran's blood pressure was 136/86.

The record also contained the report of a November 1998 VA examination.  The examiner provided a diagnosis of hypertension and noted that the Veteran had been on medication since 1997.

Evidence added to the record since the July 2009 rating decision includes VA outpatient records that indicate continued treatment for hypertension.  

As discussed, service connection for hypertension was denied because there was no indication of such during service or within one year of separation from service, and no basis on which to grant service connection as secondary to diabetes.  Since the July 2009 rating decision, evidence added to the record does not include any showing hypertension during service or within one year of separation, or that service connection is warranted on a secondary basis.  Thus, the evidence added to the record since the July 2009 rating decision is not new and material for the purpose of reopening the Veteran's claim.  In consideration of the foregoing, the Board finds that the critical defects existing at the time of the July 2009 rating decision have not been addressed by new evidence, much less cured, and thus the claim of entitlement to service connection for hypertension may not be reopened.  

	Colon

Service connection for colonic polyps with history of colon cancer was denied in a July 2009 rating decision.  The RO determined that there was no evidence of colon problems during service and no link between colon polyps noted in 2008 and service.  It further noted that service connection for diabetes mellitus had not been established, and that service connection on a secondary basis was therefore not warranted.  

The evidence of record at the time of the July 2009 rating decision included the Veteran's service treatment records, which are negative for any complaint, diagnosis, or abnormal finding showing any disorder of the colon.  On separation examination in November 1971, the examiner noted hemorrhoidal tags, but otherwise did not indicate any abnormal with the Veteran's abdomen and viscera.  

The record also included the report of a November 1998 VA examination, in which the examiner indicated colon cancer status post polyps.  He noted that he did not have the pathology report, and could not confirm the diagnosis of cancer without those results.  

A January 2009 VA treatment record indicates that the Veteran underwent colonoscopy based on a history of average risk for colonic polyps.  There were a few medium sized diverticula but no large lesions.  

Evidence added to the record since the July 2009 rating decision includes VA treatment records indicating problems lists that include a history of colon polyps.  

A May 2011 VA gastrointestinal consultation record indicates that tubular adenoma was found on colonoscopy in April 2010.  

As discussed, service connection for colon polyps with a history of colon cancer was denied because there was no indication of such during service, no link between colon polyps diagnosed in 2008 and service, and no basis on which to grant service connection as secondary to diabetes.  Since the July 2009 rating decision, evidence added to the record does not include any showing colon polyps or cancer during service, a link between the current claimed disability and service, or that service connection is warranted on a secondary basis.  Thus, the evidence added to the record since the July 2009 rating decision is not new and material for the purpose of reopening the Veteran's claim.  In consideration of the foregoing, the Board finds that the critical defects existing at the time of the July 2009 rating decision have not been addressed by new evidence, much less cured, and thus the claim of entitlement to service connection for colon polyps with a history of colon cancer may not be reopened.  

	Erectile Dysfunction

Service connection for erectile dysfunction was denied in a July 2009 rating decision.  The RO determined that there was no evidence of erectile dysfunction in the Veteran's service treatment records, and that a diagnosis of erectile disorder dated to 2007.  It concluded that there was no nexus between the current condition and service.  It further noted that service connection for diabetes mellitus had not been established, and that service connection on a secondary basis was therefore not warranted.  

The evidence of record at the time of the July 2009 rating decision included the Veteran's service treatment records, which are negative for any complaint, diagnosis, or abnormal finding suggestive of erectile dysfunction.  On separation examination in November 1971, the Veteran's genitourinary system was normal.  

The record also contained VA treatment records reflecting male erectile disorder in problem lists.  

Evidence added to the record since the July 2009 rating decision includes VA treatment records showing treatment of erectile dysfunction.  

As discussed, service connection for erectile dysfunction was denied because there was no indication of such during service, no link between erectile dysfunction and service, and no basis on which to grant service connection as secondary to diabetes.  Since the July 2009 rating decision, evidence added to the record does not include any showing erectile dysfunction during service, a link between the current erectile dysfunction and service, or that service connection is warranted on a secondary basis.  Thus, the evidence added to the record since the July 2009 rating decision is not new and material for the purpose of reopening the Veteran's claim.  In consideration of the foregoing, the Board finds that the critical defects existing at the time of the July 2009 rating decision have not been addressed by new evidence, much less cured, and thus the claim of entitlement to service connection for erectile dysfunction may not be reopened.  

	Arthritis

Service connection for arthritis was denied in a July 2009 rating decision.  The RO noted that service treatment records were negative for a diagnosis of or treatment for arthritis in any part of the Veteran's body.  It also noted that there was no indication of a diagnosis of arthritis within one year following the Veteran's discharge from service.  

The evidence of record at the time of the July 2009 rating decision included the Veteran's service treatment records, which are negative for any complaint, diagnosis, or abnormal finding suggestive or arthritis.  On separation examination in November 1971, the Veteran's extremities, feet, spine, and other musculoskeletal were normal.  

On VA examination in November 1998, the Veteran complained of occasional knee pain.  

The record also contained VA outpatient treatment records which included references to arthritis.  For example, in November 2008, the Veteran reported that he was disabled due to chronic arthritis and other problems.   

Evidence added to the record since the July 2009 rating decision includes VA treatment records, which include problem lists reflecting arthritis.  

As discussed, service connection for arthritis was denied because there was no indication of such during service or within one year of separation from service.  Since the July 2009 rating decision, evidence added to the record does not include any showing arthritis during service or within one year of separation.  Thus, the evidence added to the record since the July 2009 rating decision is not new and material for the purpose of reopening the Veteran's claim.  In consideration of the foregoing, the Board finds that the critical defects existing at the time of the July 2009 rating decision have not been addressed by new evidence, much less cured, and thus the claim of entitlement to service connection for arthritis may not be reopened.  

Service Connection Claims

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

          Bilateral Hearing Loss Disability and Tinnitus

Diseases of the central nervous system (e.g., sensorineural hearing loss) may be presumed to have been incurred in service if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Tinnitus is considered a chronic disease for the purpose of applying 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim for service connection for tinnitus.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Court of Appeals for Veterans Claims (CAVC) has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Board notes that the Court has observed that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to either hearing loss or tinnitus.  On separation examination in November 1971, spoken and whispered voice testing was 15/15 bilaterally.

On VA examination in September 2011, the following puretone thresholds were elicited:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
30
55
LEFT
20
25
25
25
55

Speech discrimination scores were 98 percent for the right ear and 96 percent for the left.  The examiner indicated that she could not provide an opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  She explained that the test performed at discharge was the whispered voice test which was not a valid test of hearing sensitivity.  She further stated that there was a discrepancy regarding when hearing loss was actually noted.  She pointed out that the Veteran stated that hearing loss began in 2001, but then clarified that it was present for many years and became worse in 2001.  She noted that the Veteran was a store keeper in the Navy for 23 months, part of which was on a ship, and that noise exposure was not conceded on the examination request.  With respect to tinnitus, the Veteran reported that it had been present for 10 years, but that on further questioning, he was not sure when it actually began.  The examiner concluded that tinnitus was at least as likely as not associated with clinical hearing loss, as it was known to be a symptom associated with hearing loss.  

In a March 2016 statement, the Veteran indicated that he noticed difficulty hearing and ringing in his ears during service, having been exposed to loud noises on his ship.  He stated that both problems had worsened over time.

Upon careful review of the evidence, the Board has concluded that service connection is warranted for bilateral hearing loss disability and tinnitus.  The Board acknowledges the Veteran's 2016 statement that he noted hearing difficulty and ringing in his ears during service.  Moreover, while the earliest recorded post-service documentation of objective findings concerning the Veteran's hearing acuity dates to many years following service, he did clarify in September 2011 that hearing loss had been present for many years and noticeably worsened in 2001.  

The September 2011 VA examiner concluded that she could not provide an opinion regarding the etiology of the Veteran's hearing loss disability without resort to speculation.  She pointed out that the test performed at separation was not a valid test of hearing sensitivity and that there was a discrepancy as to when hearing loss was noted.  She further indicated that tinnitus was related to the hearing loss disability.  The Board therefore concludes that the examiner's statements lack probative weight, and that the Veteran's consistent statements regarding onset of hearing difficulty and tinnitus place the evidence in equipoise.  As such, resolving doubt in favor of the Veteran, service connection for bilateral hearing loss disability and tinnitus is granted.  

          Heart Disability

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive or a heart disability.  On separation examination in November 1971, the Veteran's heart was normal.  

A December 2008 VA treatment record suggests that the Veteran had congestive heart failure.  However, a January 2009 record indicates that the Veteran's history did not include heart disease.  

Records from a private hospital indicate that the Veteran was admitted in March 2011 with complaints of shortness of breath.  The assessment was acute congestive heart failure exacerbation.  He was again hospitalized at another private hospital for an exacerbation in July 2011.

An April 2011 VA treatment record notes that the Veteran was educated regarding the diagnosis and management of congestive heart failure.  A May 2011 VA gastrointestinal consultation record notes that the Veteran was admitted in April 2011 for acute decompensated systolic heart failure, thought to be related to fluid retention due to oral steroids prescribed for a COPD exacerbation.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for a heart disability.  The weight of the evidence does not demonstrate credible evidence of pathology in proximity to service or within years of separation.  In fact, the first objective post-service evidence suggestive of a heart disability dates to 2008; therefore, presumptive service connection for a heart disability is not warranted.  Likewise, continuity of symptomatology is not established for this claimed disability.  As outlined above, findings suggestive of a heart condition date to 2008, many years following the Veteran's separation from service.  Contemporaneous records do not demonstrate continuous symptoms since service.  Thus, continuity is not shown.  

To the extent that the Veteran asserts that he has a heart disability that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the current diagnosis because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Therefore, any argument by the Veteran that a heart disability is related to service is not probative.  

Moreover, to the extent that the Veteran argues that service connection is warranted as secondary to diabetes mellitus, service connection has not been established for that disability.  As such, there is no basis upon which to grant service connection on a secondary basis.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or to a service-connected disability.  While the record demonstrates diagnoses referable to the Veteran's heart, it does not contain reliable evidence which relates this claimed disability to any incident of service or to service connected disability.  

For these reasons, the Board concludes that the claim of entitlement to service connection for a heart disability must be denied as the preponderance of the evidence is against the claim.  The doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert.

          Stomach Disability

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of a stomach disability.  On separation examination in November 1971, the Veteran's abdomen and viscera were normal.  

VA outpatient treatment records include esophageal reflux disease in problem lists, and list medication for the Veteran's stomach.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed stomach disability.  The weight of the evidence does not demonstrate credible evidence of pathology in proximity to service or within years of separation.  In fact, the first post-service complaint of stomach complaints documented in the record dates to many years following service.  As such, continuity of symptomatology is not established for this claimed disability.  

To the extent that the Veteran asserts that he a stomach disability that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the current diagnosis because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates diagnoses referable to the Veteran's stomach, it does not contain reliable evidence which relates this claimed disability to any incident of service.  

For these reasons, the Board concludes that the claim of entitlement to service connection for a stomach disability must be denied as the preponderance of the evidence is against the claim.  The doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

      Memory Loss

Service treatment records are negative for any diagnosis, complaint, or abnormal finding indicating memory  loss.  On separation examination in November 1971, the Veteran was psychiatrically and neurologically normal.  

An April 2011 VA treatment record indicates the Veteran's denial of problems with his memory on mental status examination.  In January 2012, he reported problems with short term memory.  Other VA records include providers' statements that the Veteran's memory was poor for the specifics of his medical condition.

In a March 2016 statement, the Veteran indicated that during boot camp, his drill sergeant dropped him to the ground while he was performing pushups, and his chin hit the concrete.  He stated his belief that his claimed memory loss might be the result of this injury.  

Upon careful review of the record, the Board concludes that service connection is not warranted for the claimed memory loss.  In this regard, the Board acknowledges that the Veteran has reported memory loss; however, there is no clinical diagnosis contained in the voluminous medical record that indicates a disability characterized by memory loss.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). 

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

To the extent that the Veteran asserts that he has a disability characterized by memory loss that is the result of service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to diagnosis because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau. 

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a disability characterized by memory loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

         Sleep Apnea

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggesting any respiratory disability, to include sleep apnea.  On separation examination in November 1971, the Veteran's respiratory system was normal.  

A January 2002 VA EEG consultation report indicates an impression of moderate obstructive sleep apnea.  

A May 2011 VA outpatient treatment record notes the Veteran's request for an evaluation to determine whether he had sleep apnea.  

A March 2013 VA sleep study revealed findings consistent with mild obstructive sleep apnea.

Having carefully reviewed the record, the Board concludes that service connection is not warranted for sleep apnea.  The weight of the evidence does not demonstrate credible evidence of pathology in proximity to service or within years of separation.  In fact, the first post-service finding indicating sleep apnea dates to 2002, many years after service.  

To the extent that the Veteran asserts that sleep apnea is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the current diagnosis because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates a diagnosis of sleep apnea, it does not contain reliable evidence which relates this claimed disability to any incident of service.  

For these reasons, the Board concludes that the claim of entitlement to service connection for a low back disability must be denied as the preponderance of the evidence is against the claim.  The doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert.

          Bilateral Shoulder Disability

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's shoulders.  On separation examination in November 1971, the Veteran's upper extremities were normal.  

On VA examination in November 1998, the Veteran made no complaints regarding his shoulders, and musculoskeletal examination revealed no abnormal findings.      

In December 2008, the Veteran requested pain medication in part due to pain in his shoulders.  

In January 2010, the Veteran's complaint of chronic shoulder and neck pain was recorded.  In August 2010, the Veteran complained of neck pain with radiation to the top of his right shoulder.

In a March 2016 statement, the Veteran indicated that he was a store keeper during service, which required him to bend and lift heavy objects.  He stated his belief that shoulder arthritis might be the result of this activity.  

Upon careful review of the record, the Board concludes that service connection is not warranted for the claimed bilateral shoulder disability.  In this regard, the Board acknowledges that the Veteran has complained of shoulder pain; however, there is no clinical diagnosis pertaining to his shoulders contained in the voluminous medical record.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer; see also Gilpin (service connection may not be granted unless a current disability exists). 

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson.  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer.

To the extent that the Veteran asserts that he has a shoulder disability that is the result of service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to diagnosis because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral shoulder disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

          Nerve Problems  

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of nerve problems.  On separation examination in November 1971, the Veteran was neurologically normal.  

On VA examination in November 1998, sensory, pain, and touch were normal on neurological examination.  Coordination was normal, as was motor function.  The Veteran was oriented and his memory was normal.  

Upon careful review of the record, the Board concludes that service connection is not warranted for a disability characterized by nerve problems.  In this regard, the Board notes that there is no clinical diagnosis suggestive of such disability.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer; see also Gilpin (service connection may not be granted unless a current disability exists). 

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson.  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer.

To the extent that the Veteran asserts that he has disability characterized by nerve problems that is the result of service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to diagnosis because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau. 

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a disability characterized by nerve problems, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

          Headaches

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggesting a headache disability.  On separation examination in November 1971, the Veteran was neurologically normal.  

On VA examination in November 1998, the cranial nerves were grossly normal.  The Veteran did not complain of headaches.

A July 2000 VA telephone record indicates the Veteran's report of headaches of two months' duration.  

In January 2005, the Veteran reported headaches at times.  

A January 2011 VA emergency department record notes the Veteran's reported history of headaches.  CT scan was negative for acute events.  

Upon careful review of the record, the Board concludes that service connection is not warranted for the claimed headache disability.  In this regard, the Board acknowledges that the Veteran has complained of headaches; however, there is no clinical diagnosis pertaining to headaches contained in the voluminous medical record.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer; see also Gilpin (service connection may not be granted unless a current disability exists). 

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson.  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer.

To the extent that the Veteran asserts that he has a headache disability that is the result of service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to diagnosis because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau. 

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a headache disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

          Peripheral Neuropathy 

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggesting neuropathy or a neurological disability.  On separation examination in November 1971, the Veteran was neurologically normal.    

A February 2013 VA treatment record indicates neuropathy related to diabetes.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed peripheral neuropathy.  The weight of the evidence does not demonstrate credible evidence of pathology in proximity to service or within years of separation.  Moreover, the Veteran has not asserted that peripheral neuropathy was present during service or is related to service; rather, he seeks service connection for peripheral neuropathy as secondary to diabetes mellitus.  However, as determined above, new and material evidence has not been submitted to reopen the claim of entitlement to diabetes mellitus; as such, there is no basis upon which to grant service connection on a secondary basis.    

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or to service-connected disability.  While the record demonstrates findings of peripheral neuropathy, it does not contain reliable evidence which relates this claimed disability to any incident of service or to a service-connected disability.  

For these reasons, the Board concludes that the claim of entitlement to service connection for a low back disability must be denied as the preponderance of the evidence is against the claim.  The doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert.

      Visual Disability

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggesting a visual disability.  On separation examination in November 1971, the Veteran's eyes were normal.  Distant vision was 20/20.    

On VA examination in November 1998, the examiner noted refractive error due to cataracts and indicated that the Veteran needed surgery.

An October 2004 VA record indicates that the Veteran did not have diabetic retinopathy.  A November 2012 VA ophthalmology progress note indicates the Veteran's complaint of decreased vision.  The provider noted that the Veteran had diabetes.  Following examination, he concluded that there was no diabetic retinopathy.

Upon review of the record, the Board finds that service connection is not warranted for a visual disability.  As an initial matter, the Board observes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, and presbyopia even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Here, there is no indication that any refractive error has been caused by any specific event such as an in-service injury or exposure. 

With respect to the Veteran's claim that he has retinopathy, the Board acknowledges that he is competent to report symptoms referable to his eyes.  However, in this case, he claims retinopathy secondary to diabetes mellitus, and the record demonstrates that such a diagnosis has not been made.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer; see also Gilpin (service connection may not be granted unless a current disability exists).  

 The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson.  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer.

To the extent that the Veteran asserts that he has an eye disability, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report symptoms in service and since then. He is not, however, competent to render an opinion as to diagnosis because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau. 

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a visual disability, and the claim must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for diabetes mellitus is denied.

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for PTSD is granted to this extent only.

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for hypertension is denied.

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for colonic polyps with a history of colon cancer is denied.

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for erectile dysfunction is denied.

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for arthritis is denied.

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a heart disability is denied.

Entitlement to service connection for a stomach disability is denied.

Entitlement to service connection for memory loss is denied.


	(CONTINUED ON NEXT PAGE)


Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a bilateral shoulder disability is denied.

Entitlement to service connection for nerve problems is denied.  

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, claimed as secondary to diabetes mellitus is denied.

Entitlement to service connection for a visual disability, claimed as secondary to diabetes mellitus is denied.

Entitlement to service connection for headaches is denied.


REMAND

With respect to the Veteran's reopened claim of entitlement to service connection for PTSD, the record now contains two reported stressors that were not addressed at the time of the 2009 rating decision.  Resolution of this appeal turns on whether a claimed stressor can be verified, and if so, whether such stressor supports the diagnosis of PTSD.  As such, the Board concludes that remand is necessary to allow the AOJ to seek confirmation of the Veteran's newly reported stressors (i.e., his ship striking a mine and the incident in Barcelona).  If a stressor is confirmed, the Veteran should then be afforded an additional VA examination to determine whether such stressor supports a diagnosis of PTSD.

In July 2009, the AOJ granted service connection for hemorrhoids and assigned a 10 percent evaluation.  In his August 2009 notice of disagreement, the Veteran specified his disagreement with the evaluation assigned.  

In April 2014, the AOJ denied a TDIU.  The Veteran submitted a notice of disagreement in May 2014.

The filing of a NOD places a claim in appellate status.  Therefore, a statement of the case regarding these issues must be issued to the appellant.  As such, these issues must be remanded.  Manlincon v. West, 12 Vet. App. 239, 240- 41 (1999).

Accordingly, the case is REMANDED for the following action:


1.  Contact the appropriate entity and request that it review the stressors reported by the Veteran for verification purposes.  

2.  If any stressor is verified, the Veteran should be afforded a VA examination to determine whether he has PTSD which is related to a verified stressor(s).  The record must be made available to and reviewed by the examiner.  All indicated studies should be performed.  The examiner should determine the nature and extent of any currently demonstrated acquired psychiatric disorder.  A diagnosis of PTSD should be ruled in or ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors that support that diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

A complete rationale for all opinions expressed should be provided in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Issue the appellant a statement of the case on the issue of entitlement to an initial evaluation in excess of 10 percent for hemorrhoids and a TDIU pursuant to 38 C.F.R. § 19.26 (2015).  If the appellant perfects his appeal by submitting a timely and adequate substantive appeal, then the AOJ should return the claim to the Board for the purpose of appellate disposition. 

4.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issue on of entitlement to service connection for PTSD.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


